Citation Nr: 0121530	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-23 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  This appeal initially arose from a January 1997 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

The Board of Veterans' Appeals (Board), in a July 2000 
decision, denied the veteran's claim for an initial 
disability evaluation in excess of 50 percent for post-
traumatic stress disorder.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in 
February 2001, issued an Order which vacated the July 2000 
Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


REMAND

As noted in the Joint Remand, there has been a significant 
change in the law since the Board's initial consideration of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the VCAA, 
and pursuant to the Court's Order, a remand in this case is 
also required for compliance with the notice and duty to 
assist provisions contained in the new law.  

In July 2001, the veteran's representative submitted 
additional evidence to the Board, along with a cover letter 
and waiver of RO consideration.  This letter indicated that 
the veteran had been found disabled by the Social Security 
Administration (SSA).  The representative noted that certain 
"pertinent documents" from the veteran's SSA file were 
included in the additional evidence submitted.  The Board 
notes that the entire SSA file is necessary in order to 
properly evaluate the veteran's claim; this should be 
requested by the RO.  

Additionally, the Board notes that the veteran last underwent 
a VA psychiatric examination for ratings purposes in August 
1999.  At this point, a current examination is needed to 
properly evaluate the claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service-connected 
post-traumatic stress disorder.  The 
claims folder with the complete Social 
Security records, as well as a copy of 
this Remand decision, should be provided 
the examiner for review prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's psychiatric disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment attributable to 
post-traumatic stress disorder, in light 
of his recorded medical and vocational 
history.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. 1994).  A 
comprehensive report containing complete 
rationale for all opinions expressed must 
be provided and associated with the 
claims folder.

4.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits, with consideration of the 
evidence obtained above as well as the 
extensive evidence submitted to the Board 
in July 2001.  In this regard, 
consideration should be given to the 
Court's holdings in Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found), and Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been 
filed or reopened but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the appellant should apply).

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



